Title: To George Washington from Joshua Mersereau, 28 October 1780
From: Mersereau, Joshua
To: Washington, George


                  
                      28 October 1780
                  
                  If it be your Excellencys Pleasure that Col. Kolhler, With his
                     Nephew, Luit. Stodinrath, go to N. york on Parole, to remain till an exchange
                     on Parole, or otherwise, can be expected—It will greatly oblidge this old
                     gentleman who proposes to Quit the service, as he is inferm and thincks another
                     winter here will kill him.
                  Should your Excellency thinck proper to permit him to go, he
                     Earnestly begs your Excellencys goodness, to Permit his Nephew, to Accompany
                     him; he dotes, on him, & thinks he cant be happy without Mr Studenrath.
                  I would not have troubled your Excellency on this Subject, but
                     thinck it an act of Humanity, in his peculiar situation, and may tend to answer
                     some good Purposes, your Excellencys Direction, shall be the rule for my
                     Conduct.I have the Honr to be, with Perfect Esteem, your Excellencys Faithfull—and Most Obdt Hume Servt
                  
                     Joshua Mersereay
                     D.C.G. Priss.
                  
               